Election/Restrictions

Notice of Pre-AIA  or AIA  Status
1. 	The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains currently pending claims 1-20 directed to the following patentably distinct species of the claimed invention:  
Species I:	Fig. 1 illustrating an information handling system interfacing with external devices through a multi-stream protocol cable that adapts communication protocols according to an embodiment;
Species II:	Fig. 2 illustrating a USB Type C software stack supporting cooperation between different protocol streams with a throughput manager according to another embodiment;
Species III:	Fig. 3 illustrating a process/method for prioritizing protocols for communication through a multi-stream cable according to another embodiment;
Species IV:	Fig. 4 illustrating a process/method for adjusting multi-stream communication where a graphics protocol has priority according to another embodiment;
Species V:	Fig. 5 illustrating a process/method for adjusting multi-stream communication where a USB data protocol has priority according to another embodiment; and
Species VI:	Fig. 6 illustrating a process/method for adjusting multi-stream communications and power delivery to achieve information transfer constraints according to another embodiment.
The above species are independent or distinct because currently pending claims corresponding to their respective species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Currently, no claim is considered to be “generic”. 
There is an examination and search burden for these patentably distinct species as set forth above because at least one or more of the following reasons apply:  
six distinct species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 
ii)	six distinct species have acquired a separate status in the art due to their recognized divergent subject matter;
iii)	the prior art applicable to one species would not likely be applicable to other species; 
iv)	each of the six distinct species has diverse elements between its respective drawings/figures, wherein one species of embodiment is not deemed obvious over any other species of embodiments identified; 
v)	the limited amount of time allocated/given for the examination, search process, and the prosecution of each application species; 
vi)	a reasonable search for one species does not necessarily encompass/cover other species/Invention(s) corresponding to other set of claims;  
vii)	six distinct species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Therefore, in view of all of the reasons as set forth above, restriction/election requirement for Examination purposes as indicated is proper.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is (571)-272-7324.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on (571)-272-7383.

4.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483